Citation Nr: 9920542	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Whether the veteran's countable annual income constituted a 
bar to receipt of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied, based on excessive income, a claim 
by the veteran seeking entitlement to improved disability 
pension benefits.


REMAND

The veteran contends, in essence, that he is entitled to 
improved disability pension benefits.  Specifically, he 
asserts that he has numerous medical expenses that are not 
reimbursed and that, when subtracted from his income, make 
him eligible for VA pension benefits.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

The veteran submitted a claim for entitlement to a 
nonservice-connected pension benefits in March 1996.  That 
claim was denied by the RO in a May 1996 decision, in which 
it held that the veteran had failed to submit the necessary 
income and net worth information that the RO had requested.  
The veteran appealed that decision with a July 1996 Notice of 
Disagreement.  With his Notice of Disagreement, he submitted 
the requisite income and net worth verification 
documentation.  Thereafter, in its  July 1996 Statement of 
the Case, the RO concluded that the veteran's countable 
annual family income exceeded the statutory limits for 
nonservice-connected pension benefits and, thus, continued 
its denial of his claim.

The law provides that pension benefits may be granted to a 
veteran for nonservice-connected disabilities, if, inter 
alia, certain net worth requirements are met and the veteran 
does not have income in excess of the applicable maximum 
annual pension rate specified by the regulations.  38 C.F.R. 
§§ 3.3. 3.23  (1998).  In general, the veteran's income 
includes payments of any kind from any source during a 12-
month annualization period.  38 C.F.R. § 3.271(a)  (1998).  
However, unreimbursed medical expenses are specifically 
excludable from the veteran's countable income.  38 C.F.R. 
§ 3.272(g)  (1998).
 
In this case, the claims file includes several Medical 
Expense Reports (MER), VA Form 21-8416, in which the veteran 
attempted to list medical expenses paid by him and his 
spouse.  However, these reports are unclear.  For example, a 
September 1996 MER indicates that the veteran and spouse each 
paid $520 "monthly" for Medicare Part B.  Obviously, $520 
was not paid each month for each person, as the total amount 
paid would exceed the veteran's claimed income.  In addition, 
the September 1996 MER indicates that $100 "monthly" was 
paid for over-the-counter medicines.  The use of the term 
"monthly" is similarly confusing.  Moreover, in an April 
1997 MER, the veteran reported over-the-counter medicine 
costs of $200 "monthly."  Overall, the Board is not able to 
accurately assess the veteran's unreimbursed medical expenses 
from the information he has provided to date.

In addition to the confusing nature of the veteran's MERs, 
the Board finds that the basis of the RO's decision to deny 
his claim is unclear.  Specifically, the Board finds that the 
RO's calculations of income and unreimbursed medical expenses 
consist of handwritten, unlabeled scratch notes on a Medical 
Expense Worksheet.  The Board is not able to assess whether 
or not the RO properly calculated the veteran's income and 
unreimbursed medical expenses from such evidence.  

Moreover, the Board finds that the RO's Medical Expense 
Worksheet, and subsequent September 1997 Supplemental 
Statement of the Case, indicate that medical expenses from 
March 5, 1996, through December 31, 1996, were considered.  
The regulations require that exclusions from income be 
deductible during a "12-month" annualization period.  
38 C.F.R. § 3.272  (1998).  In this case, it appears that the 
RO considered unreimbursed medical expenses during less than 
a 12-month period.  Therefore, the RO must recalculate the 
veteran's unreimbursed medical expenses for a 12-month 
period, or provide the pertinent laws and regulations relied 
upon for its use of a lesser period, prior to appellate 
review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should supply the veteran with 
a new Medical Expense Worksheet, VA Form 
21-8416, in order to obtain accurate 
information as to his unreimbursed 
medical expenses for the 12-month 
annualization period at issue.  The 
veteran should be informed that only 
unreimbursed medical expenses are to be 
listed on the form.  The amount of each 
expense should be listed, as well as the 
date paid.  For expenses that are paid at 
regular intervals, the veteran must make 
sure that the amount paid matches the pay 
period (e.g. "per week," "per month," 
"per year").  A copy of the completed 
VA Form 21-8416 should be made part of 
the claims folder.

2.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran's income exceeds statutory 
limitations for nonservice-connected 
pension benefits for the annualization 
period at issue.  In this regard, the RO 
should clearly explain how it arrives at 
the income and unreimbursed medical 
expense figures that it uses to calculate 
the veteran's countable income for the 
12-month annualization period at issue.  
The RO's decision should be typed in 
report form.

3.  Following completion of the above 
actions, if the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the RO's decision.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until further notice is issued.  The veteran 
is free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



